DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A and Species A1 (claims 10-13) in the reply filed on 9/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Further, Claim 13 is withdrawn as it describes a non-elected species. Claim 13 discloses “the shape of the partition wall is determined such that a flow rate of a coolant passing through locations, in each heat dissipation region, that correspond to locations at which the heat generating elements are disposed becomes higher than a flow rate of a coolant passing through locations, in the heat dissipation region, that do not correspond to the locations at which the heat generating elements are disposed”, wherein these limitations are drawn to the partition plates of figures 6 and 7, not elected by the Applicant. The specification states, “The shape of the partition wall 43a, 43b is preferably determined such that the flow rate of the coolant passing through locations, in each heat dissipation region 11, that correspond to the locations at which the heat generating elements 50 are disposed becomes higher than the flow rate of the coolant passing through locations, in the heat dissipation region 11, that do not correspond to the locations at which the heat generating elements 50 are disposed”, wherein 43a and 43b are shown in figures 6-7. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, the limitation “if, in a plane parallel to a mounting surface for the first heat dissipation fin, an inflow direction of a coolant to the inflow port is defined as a Y direction and a direction perpendicular to the Y direction is defined as an X direction, the partition member guides a coolant, which has flowed in the Y direction into the inlet header region, to the inlet flow path while deflecting an advancing direction of the coolant by the partition wall, and causes the coolant to flow in the X direction from the inlet flow path into the two layers of heat dissipation regions” is indefinite, in context, since it cannot be discerned if Claim 10 requires the aforementioned limitations or if they are optional. For Examination purposes and in accordance with the specification and drawings, “if, in a plane parallel to a mounting surface for the first heat dissipation fin, an inflow direction of a coolant to the inflow port is defined as a Y direction and a direction perpendicular to the Y direction is defined as an X direction, the partition member guides a coolant, which has flowed in the Y direction into the inlet header region, to the inlet flow path while deflecting an advancing direction of the coolant by the partition wall, and causes the coolant to flow in the X direction from the inlet flow path into the two layers of heat dissipation regions”” will be interpreted as –in a plane parallel to a mounting surface for the first heat dissipation fin, an inflow direction of a coolant to the inflow port is defined as a Y direction and a direction perpendicular to the Y direction is defined as an X direction, the partition member guides a coolant, which has flowed in the Y direction into the inlet header region, to the inlet flow path while deflecting an advancing direction of the coolant by the partition wall, and causes the coolant to flow in the X direction from the inlet flow path into the two layers of heat dissipation regions” --.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (Translation of Japanese Patent Document JP2015153799A), hereinafter referred to as Tamura.

[AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (Inlet Flow Path/Outlet Flow Path)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    446
    273
    media_image1.png
    Greyscale

Tamura Figure 7
Regarding Claim 10, Tamura discloses a liquid-cooling-type cooler (see abstract) comprising: 
a heat sink (2) having a first heat dissipation fin (shown in figure 7 as being the top radiating fin (2b)); 
a jacket (3) having a second heat dissipation fin (shown in figure 7 as being the bottom radiating fin (2b)) and forming a cooling container together with the heat sink (show in figure 9); and 
a partition member (10 and 11) disposed between the first heat dissipation fin (upper radiating fin (2b)) and the second heat dissipation fin (lower radiating fin (2b)) which are disposed so as to face each other in the cooling container (shown in figure 7), wherein
the cooling container separately has, in a pair of side wall surfaces thereof, an inflow port (port associated with the cooling inlet (6)) and an outflow port (port associated with the cooling outlet (7)) for a coolant and has an inlet flow path and an outlet flow path which are disposed parallel to each other along a pair of side wall surfaces, of the cooling container, that face each other (shown in annotated figure 7, wherein the fluid flows along the side walls of the enclosed container), 
the partition member (10 and 11) has a pair of sheet portions (11) which are respectively in contact with the first heat dissipation fin and the second heat dissipation fin (shown in figure 9), and a partition wall (10) coupling the pair of sheet portions (shown in figure 9), two layers of heat dissipation regions (5) are formed by one of the sheet portions (11) and the first heat dissipation fin (upper radiating fin (2b), and the other sheet portion (11) and the second heat dissipation fin (lower radiating fin (2b)), respectively, 
an inlet header region (8) and an outlet header region (9) are formed, between the two layers of heat dissipation regions (shown in figure 9), by the pair of sheet portions and the partition wall (shown in figure 9), 
the inlet header region communicates with the inflow port (shown in figure 9), 
the outlet header region communicates with the outflow port (shown in figure 9), and 
the two layers of heat dissipation regions communicate with the inlet header region via the inlet flow path (shown in figure 9, wherein the incoming flow fills the inlet header region (8) and proceeds through the annotated inlet flow path) and communicate with the outlet header region (9) via the outlet flow path (shown in figure 9, wherein the outgoing flow travels through the annotated outlet flow path prior to reaching the outlet header region (9)). 
In the embodiment of figures 7-9, although Tamura discloses the cooling container has a separate inflow port and outflow port for coolant and has an inlet flow path and an outlet flow path which are disposed parallel to each other along a pair of side wall surfaces of the cooling container that face each other (see rejection above), Tamura in the embodiment of figures 7-9 fails to explicitly disclose the inflow port and outflow port are in a pair of side wall surfaces facing each other, and the inlet flow path and an outlet flow path are disposed parallel to each other along another a pair of side wall surfaces.
However, Tamura further discloses “The water-cooled cooler is configured as described above, and the cooling water inlet 6 can be installed anywhere on the entire outer surface of the inlet header region 8, and the used cooling water outlet 7 is an outlet header. Since it can be installed anywhere in the entire outer surface of the region 9 and the degree of freedom of arranging the cooling water inlet 6 and the used cooling water outlet 7 is high, it is possible to cool a device equipped with a water-cooled cooler. It is possible to flexibly cope with the pipe layout for supplying and discharging water”. It is noted that when the inflow port is formed on a side wall surface facing the outflow port then the inlet flow path and an outlet flow path are disposed parallel to each other along another a pair of side wall surfaces.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting an inflow port that is formed on a side surface with an inflow port formed on a surface opposite the outflow port or a front surface; the prior art to Tamura further teaches that it is known to form an inflow port on any surface of a heat exchanger in order to aid in connecting with an existing piping configuration. Therefore, since modifying the presented embodiment of Tamura with having an inflow port on a surface opposite the outflow port, can easily be made without any change in the operation of the heat exchanger; and in view of the further teachings of Tamura there will be reasonable expectations of success, it would have been obvious to have modified the presented embodiment of Tamura to include an inflow port formed on a surface opposite the outflow port, the motivation being to fabricate a flexible assembly that is capable of adapting to an existing piping configuration.
Tamura, as modified, further teaches if, in a plane parallel to a mounting surface for the first heat dissipation fin, an inflow direction of a coolant to the inflow port is defined as a Y direction (shown in annotated figure 7) and a direction perpendicular to the Y direction is defined as an X direction (shown in annotated figure 7), the partition member (10) guides a coolant, which has flowed in the Y direction into the inlet header region (8), to the inlet flow path (shown in annotated figure 7, wherein the partition blocks flow of fluid thereby forcing the fluid to travel along the side wall or the annotated inlet flow path) while deflecting an advancing direction of the coolant by the partition wall (shown in annotated figure 5), and causes the coolant to flow in the X direction from the inlet flow path into the two layers of heat dissipation regions (shown in figures 7 and 9).
Regarding Claim 11, Tamura further discloses when the partition member (10 and 11) is seen in a direction perpendicular to surfaces of the sheet portions (shown in figure 7), a shape of the partition wall (10) is linear (shown in figure 7).

Claim 12 is rejected  under 35 U.S.C. 103 as being unpatentable over Tamura et al. (Translation of Japanese Patent Document JP2015153799A) as applied in Claims 10-11 above and in further view of Ishibashi et al. (US PG Pub. 2014/0140117) hereinafter referred to as Ishibashi.
Regarding Claim 12, Tamura fails to disclose a flow path cross-sectional area of the inlet header region decreases continuously or in stages from the inflow port side toward the outflow port side.
Ishibashi, also drawn to a heat exchanger for semiconductors, teaches a flow path cross-sectional area of the inlet header region decreases continuously from the inflow port side toward the outflow port side (shown in figure 8, wherein the partition creates the decrease in cross sectional area from the inlet (11)). Further, Ishibashi states, “In FIG. 8, in the upstream distribution portion 15, the cooling medium is branched to the upstream cooling portions 13 farther from the cooling medium inlet 11 side, and hence the flow rate of the upstream distribution portion 15 is reduced farther from the cooling medium inlet 11 side. In other words, even when the passage cross sectional area of the upstream distribution portion 15 is reduced farther from the cooling medium inlet 11 side, the pressure loss of the upstream distribution portion 15 is not increased”, ¶ [122]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tamura with a flow path cross-sectional area of the inlet header region decreasing continuously from the inflow port side toward the outflow port side, as taught by Ishibashi, the motivation being to reduce the pressure loss of the fluid flow path.         

Claim 12 is rejected  under 35 U.S.C. 103 as being unpatentable over Tamura et al. (Translation of Japanese Patent Document JP2015153799A) as applied in Claims 10-11 above and in further view of Tochiyama et al. (US PG Pub. 2014/0158324) hereinafter referred to as Tochiyama.
Regarding Claim 12, Tamura fails to disclose a flow path cross-sectional area of the inlet header region decreases continuously or in stages from the inflow port side toward the outflow port side.
Tochiyama, also drawn to a heat exchanger with cooling liquid flow paths, teaches a flow path cross-sectional area of the inlet header region decreases continuously from the inflow port side toward the outflow port side (shown in figure 3, wherein the partition (8) creates the decrease in cross sectional area from the inlet (4a)). Further, Tochiyama states, “because the liquid coolant distributing structural body that is configured into an external shape such that the flow channel cross-sectional area of the liquid coolant supplying header becomes gradually smaller from an upstream end toward a downstream end is disposed inside the liquid coolant supplying header, the quantity of flow of liquid coolant that is distributed toward the vertical flow channel from the upstream end of the liquid coolant supplying header is greater than the quantity of flow of liquid coolant that is distributed toward the vertical flow channel from the downstream end of the liquid coolant supplying header. Thus, irregularities in the distributed quantities of liquid coolant in the direction of circulation that result from inertial force of the liquid coolant that flows through the liquid coolant supplying header are alleviated, suppressing the occurrence of irregularities in cooling capacity in the direction of circulation. The direction of flow of the liquid coolant that flows through the liquid coolant supplying header is changed toward the vertical flow channel on the side surfaces of the liquid coolant distributing structural body, performing distribution of the liquid coolant smoothly. Thus, even if the number of heat-generating elements that are mounted is increased, the occurrence of irregularities in cooling performance among the respective heat-generating elements is suppressed.”, ¶ [11]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tamura with a flow path cross-sectional area of the inlet header region decreasing continuously from the inflow port side toward the outflow port side, as taught by Tochiyama, the motivation being “irregularities in the distributed quantities of liquid coolant in the direction of circulation that result from inertial force of the liquid coolant that flows through the liquid coolant supplying header are alleviated, suppressing the occurrence of irregularities in cooling capacity in the direction of circulation….. performing distribution of the liquid coolant smoothly”.         

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763